IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ALEXANDER M. DALY, JR.,              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Former Husband/Appellant,      DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0011

NICOLENA DALY,

      Former Wife/Appellee.

_____________________________/

Opinion filed March 3, 2016.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Michael L. Edwards, Jacksonville, for Appellant.

Michael J. Korn of Korn & Zehmer, P.A., and William J. Dorsey, Jacksonville, for
Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS and KELSEY, JJ., and STONE, WILLIAM F., ASSOCIATE JUDGE,
CONCUR.